L.'(_}NSI€N`|` l"()R MODIF|C`AT]ON (`}I" Slll‘lil{VlSl§[) lZlil.lE/\SE

UNITED STATES DISTRICT COURT

for the
District ofCo|urnbia F I L E D
JAN 22 2016

Clerk, U.S. Uistri:;r & Bankruptcy
Courts fur the Distrfct of Cn|umt)la

UNI'|`ED S'I`ATES OF AMERICA
Plaintiff

Criminal No. i4-cr-236
BAH!DAR

VS.

I~`RED PRIMUS
Defcndant

CONSENT TO M()I)IFY SUPERVISED RELEASE

All parties agree, for the reasons set forth on the record, that the Del`endant’s conditions ol"
supervised release should be modified In accordance with said agreement, it is hereby
RECOMMENDED that the Defendant"s conditions of supervised release be modified to extend
Def`endant`s term of supervised release by six months, with the special condition of continued
location monitoring

Daled: .lanuary 18_. 2019 %/M .
/ - ./) l/\/)/Hl/l

/

/ JU ..‘§ Mzigistralc .liidge'

The assigned Magistrate lodge having recommended that the conditions of the
Defendant’s supervised release bc modified._ it is ORDERED that the recommendation is
accepted

/
Datcd:j/%?7 , »<7. *U/LD 7 M/‘%M

l U.§. bistrict Judge

